                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:18-CR-00452-FL-2



 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )
     v.                                             )                       ORDER
                                                    )
                                                    )
 TATYANA ANATOLYEVNA TEYF,                          )
                                                    )
                   Defendant.                       )


          This matter is before the court on defendant’s motion for release of one 2018 Toyota Land

Cruiser (“automobile”) for purposes of paying counsel in this action. The court held hearing on

defendant’s motion for release of funds (DE 186) on March 28, 2019. At hearing, the court resolved

the motion as to all property for which defendant sought release, except for the automobile. (See

Order (DE 203)). The court directed the government to produce evidence showing probable cause

the automobile bore a substantial connection to money laundering. (Order (DE 203) at 3). The

government timely responded, and defendant responded in opposition. The issues raised are ripe for

decision. For the reasons that follow, defendant’s motion is denied in remaining part.

                                      COURT’S DISCUSSION

A.        Standard of Review

          The government is entitled to seize assets subject to forfeiture pending a criminal trial even

if a defendant needs those assets to retain counsel. United States v. Monsanto, 491 U.S. 600, 615

(1989). A challenge to a pretrial seizure order does not permit the court to second-guess a grand

jury’s finding that probable cause supports the charged offense. Kaley v. United States, 571 U.S.
320, 330-31 (2014) (holding a grand jury’s finding of probable cause is “conclusive” for purposes

of freezing defendant’s property). However, the court may revisit a finding of probable cause that

certain assets are subject to forfeiture. Miller, 911 F.3d at 232 33 (citing Kaley, 571 U.S. at 324);

United States v. Farmer, 274 F.3d 800, 803-06 (holding a defendant may obtain pretrial hearing on

the issue of whether the government has shown probable cause to seize assets needed to secure

counsel).

       In the case of a money laundering offense, pretrial forfeiture of assets is only appropriate for

property “involved in” or “traceable to” the alleged offenses, and not substitute property. See United

States v. Miller, 911 F.3d 229, 232 33 (4th Cir. 2018); United States v. Chamberlain, 868 F.3d 290,

297 (4th Cir. 2017) (en banc). “When legitimate funds are commingled with property involved in

money laundering or purchased with criminally derived proceeds, the entire property, including the

legitimate funds, is subject to forfeiture.” Miller, 911 F.3d at 232 (citing United States v. Kivanc,

714 F.3d 782, 794 (4th Cir. 2013)).

       The burden is on the government to show probable cause to believe that the assets are

forfeitable, which requires showing that they have a “substantial connection” to the crime on which

forfeiture is predicated. United States v. Herder, 594 F.3d 352, 364 (4th Cir. 2010); United States

v. Leak, 123 F.3d 787, 791 92 (4th Cir.1997). “Probable cause” is defined as “reasonable ground

for belief of guilt, supported by less than prima facie proof but more than mere suspicion.” Leak,

123 F.3d at 792. When making the probable cause determination, the court is not to consider

evidence piecemeal, but rather must consider evidence within the totality of the circumstances at

issue. United States v. Thomas, 913 F.2d 1111, 1117 (4th Cir.1990). “Under the substantial

connection test, the property either must be used or intended to be used to commit a crime, or must


                                                  2
facilitate the commission of a crime. At minimum, the property must have more than an incidental

or fortuitous connection to criminal activity.” United States v. $95,945.18, U.S. Currency, 913 F.2d

1106, 1110 (4th Cir. 1990) (citing United States v. Schifferli, 895 F.2d 987, 990 (4th Cir.1990)).

B.      Analysis

        The government first argues that the court does not have jurisdiction to order the release of

the automobile. (Gov. Resp. (DE 207) at 3). However, the government also concedes a grand jury

in this district has returned a third superceding indictment listing the automobile in the forfeiture

allegation. (Gov. Resp. (DE 207) at 3). Accordingly, the government’s jurisdictional objection is

moot.

        Turning to the merits, the government has established a substantial connection between the

automobile and the alleged money laundering. The automobile was purchased for $82,677.58.

(Purchase Agreement (DE 207-1) at 1). Approximately $27,307.00 of the purchase price was

covered by trade-in allowance, while the remaining $55,370.58 was paid by cashier’s check.

(Purchase Agreement (DE 207-1) at 1; Cashier’s Check (DE 207-2) at 1). The cashier’s check was

funded through defendant’s Bank of America (“BOA”) account ending in 9748. (Check Order (DE

207-3) at 1). The court has already found probable cause that BOA 9748 bears a substantial

connection to the money laundering offenses charged. (See Order (DE 203) at 4). Consequently,

defendant’s motion for release of the automobile is denied.

        Defense counsel proceeds in this case under a notice of limited appearance. Motion for

which he has appeared now has been fully resolved. Defendant must determine how she wishes to

proceed with her representation, as set forth below.




                                                 3
                                           CONCLUSION

        For the foregoing reasons, remaining part of defendant’s motion seeking release of the 2018

Toyota Land Cruiser (DE 186) is DENIED. Within 14 days, defendant is ORDERED to cause

retained counsel to file a general notice of appearance or request the court to appoint counsel. If

defendant seeks the court to direct the Federal Public Defender to appoint counsel under the Criminal

Justice Act (“CJA”), defendant must also complete a revised CJA 23 financial affidavit evidencing

inability to retain counsel. The affidavit must include a description of defendant’s efforts to liquidate

the jewelry released by the government for payment of counsel.

        SO ORDERED, this the 22nd day of April, 2019.



                                                _________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                   4
